Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 4, 2017

                                       No. 04-17-00147-CR

                                         Patrick REYNA,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR3501
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due June 6, 2017. When the brief was not filed, we
notified counsel by letter. Thereafter, counsel filed a motion for extension of time to file
appellant’s brief. We granted appellant’s request, ordering that he file the brief in this court on
or before July 25, 2017, which was fifty days from the original due date. Appellant has now
filed a second motion for extension of time asking for another thirty days in which to file his
brief. After review, we GRANT the motion and ORDER appellant to file his brief in this court
on or before August 24, 2017, which is eighty days from the original due date. We advise
counsel that no further extensions of time to file the brief will be granted absent written proof of
extraordinary circumstances.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2017.


                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk